Citation Nr: 0103181	
Decision Date: 02/01/01    Archive Date: 02/14/01

DOCKET NO.  98-15 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
arthritis of the cervical spine, lumbar spine, and right 
elbow, currently evaluated as 30 percent disabling.

2.  Entitlement to service connection for glaucoma, including 
as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel



REMAND

The veteran served on active duty from November 1940 to 
September 1969.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 1997 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which, in pertinent part, denied 
the veteran entitlement to an increased rating for service-
connected arthritis of the cervical spine, lumbar spine, and 
right elbow, evaluated as 30 percent disabling, and denied 
entitlement to service connection for glaucoma.

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Regarding the veteran's claim for an increased rating for his 
service-connected arthritis, the Board also notes that, in 
rating musculoskeletal disabilities, 38 C.F.R. § 4.40 
(regarding functional loss due to pain) must be considered 
apart from and in addition to the appropriate Diagnostic 
Code(s) in the VA Schedule for Rating Disabilities.  See 
DeLuca v. Brown, 8 Vet.App. 202, at 204-206, 208 (1995).  In 
light of the veteran's neurological complaints and complaints 
of pain associated with his service-connected arthritis of 
the cervical spine, lumbar spine and right elbow, the Board 
finds that further development of the evidence is necessary.  
Hyder v. Derwinski, 1 Vet. App. 22 (1991).  Accordingly, a 
comprehensive neurological evaluation and a more extensive 
orthopedic examination of the veteran should be scheduled.  

This case is REMANDED for the following:

1.  The veteran should be scheduled for 
VA neurologic and orthopedic examinations 
to determine the current extent of his 
service-connected arthritis of the 
cervical spine, lumbar spine and right 
elbow.  The appellant's medical records 
should be made available to the VA 
examiners for review prior to the 
examinations.  X-rays and/or other 
diagnostic studies should be done, as 
deemed appropriate by the examiners.  The 
examiners must provide a thorough 
description of the veteran's service-
connected arthritis, including findings 
regarding the complete range of motion of 
his spine and of all associated limbs.  
In addition, the examiners must render 
objective clinical findings concerning 
the severity of the veteran's service-
connected disability, to specifically 
include observations of pain on motion, 
deformity, excess fatigability, 
incoordination, weakened movement and 
other functional limitations, if any, 
attributed to his arthritis.  The report 
of the neurologic and orthopedic 
examinations should reconcile the 
veteran's subjective complaints of pain 
with the objective findings on 
examination.  The reports of the 
examinations should then be associated 
with the veteran's claims folder.

2.  Following completion of the 
foregoing, VARO must review the claims 
folder and ensure that the development 
action has been conducted and completed 
in full.  If the development is 
incomplete, including if the requested 
examinations do not include all test 
reports, special studies or opinions 
requested, appropriate corrective action 
is to be implemented.

3.  After obtaining the necessary 
authorization, VARO should attempt to 
procure treatment records from the 
veteran's private physician, Andrew 
Richard Copely M.D., at the Copley Eye 
Clinic.

4.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among other things, 
final regulations and General Counsel 
precedent opinions.  Any binding and 
pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the veteran and the 
veteran's representative, if any, should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


